Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 6 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      6th Octo. 1781
                  
                  The Letter with which Your Excellency honored me on the 5th and the intelligence which you are to so good as to communicate afford me great pleasure by confirming the Ideas which I had entertained relative to the Hulks sunk by the Enemy in York River—It appears to me a physical impossibility to form effectual obstructions in a Channel so wide deep and rapid as that near York; this consideration and the immense utility which wd accrue to our land operations, induced me so earnestly to sollicit a detachment of Ships—to be stationed above the enemy’s posts—As Your Excellency has determined this to be ineligible for other reasons, the alternative which I did myself the honor to propose, if Your Excelly adopts it, will add to other eminent advantages that of dividing the Enemys means in artillery which we know are limited—whereas at present they are at liberty to reinforce the front attacked with Cannon from their River batteries.
                  The difficulty of pilots I flatter myself will be removed by an application to Capt. Lilly who besides having a perfect knowledge of the River is a man in whom the greatest confidence may be placed—he perhaps may name some others—this however will not prevent my unremitting search in the mean time, for persons qualified for this service—tho’ the policy of the Enemy, in capturing those at Hampton which was their usual Residence—has deprived us of this useful Class of men.  I have the honor &c.
                  
               